 Case: 1:20-cv-00314-MRB-SKB Doc #: 4 Filed: 04/24/20 Page: 1 of 6 PAGEID #: 43


                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION


WELLON C. DUHART,
                                                              Case No: 1:20-cv-314

                    Plaintiff,                                Barrett, J.
      v.                                                      Bowman, M.J.


MARK CLEMENT, CEO OF TRIHEALTH,


                    Defendant.


                          REPORT AND RECOMMENDATION

      Plaintiff, who currently resides at a homeless shelter in Batavia, Ohio, has filed

a pro se civil complaint. (See Doc. 1, Complaint). By separate Order issued this date,

Plaintiff has been granted leave to proceed in forma pauperis pursuant to 28 U.S.C.

§ 1915. This matter is before the Court for a sua sponte review of the complaint to

determine whether the complaint, or any portion of it, should be dismissed because it

is frivolous, malicious, fails to state a claim upon which relief may be granted or seeks

monetary relief from a defendant who is immune from such relief. See 28 U.S.C.

§ 1915(e)(2)(B).

      I.     Screening Authority

      Congress has authorized federal courts to dismiss a complaint if satisfied that the

action is frivolous or malicious. Denton v. Hernandez, 504 U.S. 25, 31, 112 S.Ct. 1728

(1992); see also 28 U.S.C. § 1915(e)(2)(B)(i). A complaint may be dismissed

as frivolous when the plaintiff cannot make any claim with a rational or arguable basis in

fact or law. Neitzke v. Williams, 490 U.S. 319, 328-29, 109 S.Ct. 1827 (1989); see
 Case: 1:20-cv-00314-MRB-SKB Doc #: 4 Filed: 04/24/20 Page: 2 of 6 PAGEID #: 44


also Lawler v. Marshall, 898 F.2d 1196, 1198 (6th Cir.1990). An action has no arguable

legal basis when the defendant is immune from suit or when plaintiff claims a violation of

a legal interest which clearly does not exist. Neitzke, 490 U.S. at 327. An action has no

arguable factual basis when the allegations are delusional or rise to the level of the

irrational or “wholly incredible.” Denton, 504 U.S. at 32; Lawler, 898 F.2d at 1199. The

Court need not accept as true factual allegations that are “fantastic or delusional” in

reviewing a complaint for frivolousness. Hill v. Lappin, 630 F.3d 468, 471 (6th Cir.2010)

(quoting Neitzke, 490 U.S. at 328).

       Congress has also authorized the sua sponte dismissal of complaints which fail to

state a claim upon which relief may be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii).

Although a plaintiff's pro se complaint must be “liberally construed” and “held to less

stringent standards than formal pleadings drafted by lawyers,” the complaint must “give

the defendant fair notice of what the ... claim is and the grounds upon which it

rests.” Erickson v. Pardus, 551 U.S. 89, 93, 127 S.Ct. 2197 (2007) (per curiam)

(quoting Estelle v. Gamble, 429 U.S. 97, 106, 97 S.Ct. 285 (1976), and Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955 (2007) (internal citation and quotation

omitted)). The complaint “must contain sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678,

129 S.Ct. 1937 (2009) (quoting Twombly, 550 U.S. at 570); see also Hill, 630 F.3d at 470-

71 (“dismissal standard articulated in Iqbal and Twombly governs dismissals for failure to

state a claim” under §§ 1915(e)(2)(B)(ii) and 1915A(b)(1)).

       “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). The Court must accept


                                              2
 Case: 1:20-cv-00314-MRB-SKB Doc #: 4 Filed: 04/24/20 Page: 3 of 6 PAGEID #: 45


all well pleaded factual allegations as true, but need not “accept as true a legal conclusion

couched as a factual allegation.” Twombly, 550 U.S. at 555 (quoting Papasan v.

Allain, 478 U.S. 265, 286, 106 S.Ct. 2932 (1986)). Although a complaint need not contain

“detailed factual allegations,” it must provide “more than an unadorned, the-defendant-

unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at

555). A pleading that offers “labels and conclusions” or “a formulaic recitation of the

elements of a cause of action will not do.” Twombly, 550 U.S. at 555. Nor does a

complaint suffice if it tenders “naked assertion[s]” devoid of “further factual

enhancement.” Id. at 557.

       II.    Plaintiff’s Complaint

       Plaintiff brings this action against a single Defendant, Mark Clement, who is

identified as the “CEO of TriHealth.” Plaintiff alleges that on April 22, 2018, he was

“assaulted by staff at the Good Samaritan Hospital,” one of numerous hospitals presumed

to be owned and/or operated by TriHealth. Plaintiff does not identify the individuals

involved, but alleges that he was charged with assault after police were summoned.

Correspondence attached to the complaint reflects that Plaintiff pleaded guilty to a

misdemeanor charge of disorderly conduct and trespass arising out of the incident, but

was not convicted of an assault charge.            (Doc. 1-1 at 13).   There are no specific

allegations against Defendant Clement concerning any interactions he may have had with

Plaintiff at the time of the incident or at any other time. Rather than identifying any specific

claims, Plaintiff asks this Court to review his complaint and accompanying exhibits under

“Federal and State Laws of Ohio” and to award him $500,000 in monetary damages.

(Doc. 1-1 at 4).




                                               3
 Case: 1:20-cv-00314-MRB-SKB Doc #: 4 Filed: 04/24/20 Page: 4 of 6 PAGEID #: 46


       III.    Analysis of Jurisdiction and/or Conceivable Claims

       Federal courts are courts of limited jurisdiction; therefore, the undersigned must

first consider whether the Court has any subject matter jurisdiction. Plaintiff has checked

every box on the jurisdictional form, suggesting that both federal question and diversity

jurisdiction exist. Based on the identified citizenship of the parties, there does not appear

to be any diversity jurisdiction. Additionally, Plaintiff fails to identify any constitutional claim

or federal statute which would provide a basis for federal question jurisdiction. See

generally 28 U.S.C. § 1331 (providing for federal jurisdiction over “all civil actions arising

under the Constitution, laws, or treaties of the United States.”); McLaughlin v. Cotner, 193

F.3d 410 (6th Cir.1999) (affirming sua sponte dismissal of a suit filed pro se for lack of

subject matter jurisdiction).

       Plaintiff’s allegations appear insufficient to give rise to any actionable federal claim.

To state a claim for damages relief under 42 U.S.C. § 1983, plaintiff must allege (1) the

deprivation of a right secured by the Constitution or laws of the United States, and (2) the

deprivation was caused by a person acting under color of state law. See Hines v.

Langhenry, 462 Fed. Appx. 500, 503 (6th Cir.2011) (citing Boykin v. Van Buren Twp., 479

F.3d 444, 451 (6th Cir. 2007); Tahfs v. Proctor, 316 F.3d 584, 590 (6th Cir.2003)).

Similarly, to state a claim for relief under Bivens v. Six Unknown Named Agents of Fed.

Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999 (1971), plaintiff must allege that a

person acting under color of federal law deprived him of a right secured by the

Constitution or laws of the United States. See Yeager v. General Motors Corp., 265 F.3d

389, 398 (6th Cir.2001) (citing Bivens, 403 U.S. at 395-97); Ruff v. Runyan, 258 F.3d 498,

502 (6th Cir.2001) (and cases cited therein).

       Plaintiff has not stated a viable § 1983 or Bivens claim because the Defendant is


                                                 4
 Case: 1:20-cv-00314-MRB-SKB Doc #: 4 Filed: 04/24/20 Page: 5 of 6 PAGEID #: 47


a private party (as is Good Samaritan Hospital), and Plaintiff has not alleged any facts

indicating that Defendant acted jointly with the state or federal government in his role as

CEO of TriHealth. Cf. Barron v. HCA, Inc., No. 3:05–1071, 2006 WL 2850634, at *5–6

(M.D.Tenn. Sept.29, 2006) (holding that the plaintiff had failed to state a federal

constitutional claim under § 1983 against private doctors and hospital absent allegations

that they “had any involvement with the State”). In addition, it appears that Plaintiff may

be attempting to sue Defendant solely in his supervisory role. However, there is no

supervisory liability under 42 U.S.C. § 1983. Based upon the lack of any federal claim,

pendent jurisdiction under 28 U.S.C. § 1367 should not be exercised, even if this Court

could conceive of any state-law claims. See United States Mine Workers v. Gibbs, 383

U.S. 715, 86 S.Ct. 1130 (1966); see also Brooks v. Rothe, 577 F.3d 701, 709 (6th

Cir.2009) (quoting Wojnicz v. Davis, 80 Fed. Appx. 382, 384-85 (6th Cir.2003)) (“If the

federal claims are all dismissed before trial, the state claims generally should be

dismissed as well.”).

       IV.   Conclusion and Recommendation

       For the reasons stated, IT IS RECOMMENDED THAT Plaintiff's complaint be

DISMISSED as frivolous under 28 U.S.C. § 1915(e)(2)(B) and for lack of subject matter

jurisdiction under Fed. R. Civ. P. 12(h)(3). Based upon the lack of any arguable basis for

appeal either in law or in fact, IT IS FURTHER RECOMMENDED that the trial court certify

in writing that no appeal may be taken in good faith. See 28 U.S.C. § 1915(a)(3);

Neitzke, 490 U.S. at 325.

                                                        s/ Stephanie K. Bowman
                                                        Stephanie K. Bowman
                                                        United States Magistrate Judge




                                            5
 Case: 1:20-cv-00314-MRB-SKB Doc #: 4 Filed: 04/24/20 Page: 6 of 6 PAGEID #: 48


                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


WELLON C. DUHART,
                                                               Case No: 1:20-cv-314

                     Plaintiff,                                Barrett, J.
       v.                                                      Bowman, M.J.


MARK CLEMENT, CEO OF TRIHEALTH,


                     Defendant.



                                            NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report and Recommendation (“R&R”) within FOURTEEN (14) DAYS of

the filing date of this R&R. That period may be extended further by the Court on timely

motion by either side for an extension of time. All objections shall specify the portion(s)

of the R&R objected to, and shall be accompanied by a memorandum of law in support

of the objections. A party shall respond to an opponent’s objections within FOURTEEN

(14) DAYS after being served with a copy of those objections. Failure to make objections

in accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474

U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                            6
